In the case of Tucker v. Brown, just decided, ante p. 320,92 P.2d 221, it was held that neither the administrator debonis non with the will annexed of the estate of Reese B. Brown, deceased, nor Sadie R. Brown, had any right to the possession or control of any part of the property of Sarah E. Smith, but that the administrator of the latter's estate had the right to such possession and control. This being true, it does not appear to me that there is anything remaining in this case for the court to pass upon, and, as I view it, the case should be dismissed.
BLAKE, C.J., and MILLARD, J., concur with MAIN, J. *Page 351